Citation Nr: 0203838	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for shortening of the right leg.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the right hip.  

3.  Entitlement to an increased evaluation for status post 
right medial meniscectomy with instability, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to secondary service connection for a low 
back disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to October 
1988.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied service 
connection for a low back disorder, denied an increased 
rating for status-post right medial meniscectomy with 
instability, and granted service connection for shortening of 
the right leg and for degenerative arthritis of the right 
hip.  A noncompensable disability evaluation was assigned for 
the veteran's shortening of the right leg and for the 
veteran's degenerative arthritis of the right hip, but the 
disability evaluation for the veteran's degenerative 
arthritis was subsequently increased to 10 percent disabling.

The Board is undertaking additional development on the issue 
of entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the right hip, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this issue.  In 
addition, the Board will defer addressing the issues of an 
increased evaluation for status-post right medial 
meniscectomy with instability and service connection for a 
low back disorder until the aforementioned development is 
completed.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right leg is no more than 2 centimeters 
shorter than his left leg.


CONCLUSION OF LAW

The requirements for an initial disability evaluation in 
excess of 10 percent for shortening of the right leg have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his shortening of the right leg does 
not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be assigned a higher disability evaluation because he 
experiences problems with his gait.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and private 
medical records have been obtained, and the veteran has been 
afforded several VA examinations.  The statement of the case 
and supplemental statement of the case provided to the 
veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
shortening of the right leg in a February 2000 rating 
decision.  A noncompensable disability evaluation was 
assigned.  The veteran filed a notice of disagreement in 
March 2000, and, in April 2000, the RO issued a statement of 
the case.  The veteran perfected his appeal.  The veteran was 
afforded a VA examination in March 2001, and additional 
medical evidence was obtained, following which the RO issued 
a supplemental statement of the case continuing the veteran's 
noncompensable disability evaluation.  This appeal followed.

The pertinent medical evidence of record consists of two VA 
examination reports.  The veteran was first afforded a VA 
examination in July 1999.  According to the report, the 
veteran reported that he wears a special shoe on his right 
foot.  In addition, examination of the veteran's right leg 
showed that his right leg was shorter than his left leg.  
When measuring the veteran from his anterior superior iliac 
spine to his medial malleolus, the right leg is 96 
centimeters and his left leg is 97 1/2 centimeters.  The 
examiner noted that the shortening of the right leg was 
caused by the deformity of the right knee joint, 
specifically, the loss of medial compartment space due to the 
veteran's service-connected right knee disorder.

The veteran was afforded a second VA examination in March 
2001.  According to the examination report, the veteran 
reported that he had a hinged brace for his right leg in 
addition to a neoprene brace for his right knee.  The veteran 
stated that he wears the hinged brace for any activities 
where he may exert himself.  Examination showed that the 
veteran's right leg was shorter than his left leg.  When 
measured from the anterior superior iliac spine to the medial 
malleolus, the right leg was 90 centimeters long and the left 
leg was 92 centimeters long.  The veteran was diagnosed with 
a right leg length difference, as the right leg was 2 
centimeters shorter than the left leg.

In addition, the veteran, in his April 2000 VA Form 9 (appeal 
to the Board of Veterans' Appeals), claimed that his 
shortening of the right leg was causing a disk in his lower 
back to "po[p] in and out of place" and was causing him to 
limp.

The RO evaluated the veteran's shortening of the right leg 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5275.  The 
rating criteria for this Code do not contain provisions for a 
zero percent evaluation.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  Under Diagnostic Code 5275, 
however, a 10 percent disability evaluation is assigned for 
shortening of the bones of the lower extremity by 11/4 inches 
to 2 inches, or 3.2 centimeters to 5.1 centimeters.  For the 
next higher disability evaluation, there must be shortening 
of the bones of the lower extremity by 2 inches to 21/2 inches, 
or 5.1 centimeters to 6.4 centimeters.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned noncompensable disability evaluation and 
that an increased disability evaluation is not warranted.  
The objective clinical evidence does not show that the 
veteran has shortening of the right leg of at least 11/4 inches 
(3.2 centimeters).  According to the most recent VA 
examination report, the veteran has shortening of the right 
leg of 2 centimeters, which is less than the minimum 
requirement for a compensable disability evaluation under 
Diagnostic Code 5275.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5275.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 
noncompensable disability evaluation.   

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating. 

While the Board acknowledges the veteran's complaints of pain 
and limping, the Board finds that the veteran's complaints do 
not suggest any increase in the functional limitation due to 
pain, flare-ups of pain, incoordination, or any other 
symptom, to such a degree that would support an increased 
rating under the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra.  In this regard, the Board notes 
that although the VA examinations have recorded complaints of 
pain and other functional disabilities of the right lower 
extremity, these have always been in conjunction with the 
veteran's service connected knee and hip disabilities, and 
not to the shortening of his leg.  There is no medical 
evidence to show that the veteran's shortening of the right 
leg results in any additional functional limitation to a 
degree that would support a compensable disability 
evaluation. 

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis. However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
shortening of his right leg, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of 
evidence is against the finding of entitlement to a 
compensable disability evaluation for shortening of the right 
leg.



ORDER

A compensable evaluation for shortening of the right leg is 
denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

